Judgments in favor of defendants affirmed, with costs, except judgment in favor of defendant MacLeod as receiver, etc., which is reversed on the law and a new trial is granted as to that defendant, with costs to appellant to abide event. Per Curiam. The evidence of collision between the street car and the Dietzen-Gloff automobile “ almost instantly ” after the air-horn signal warrants, under the surrounding circumstances, an inference of negligent control by the motorman and of inadequate time for the drivers of the automobiles to act after the signal was given. All concur. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.